Exhibit 10FFF

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is made
and entered into as of the 8th day of October, 2009 by and between AIMCO
COVINGTON POINTE, L.P., a Delaware limited partnership (“Seller”), and KENNEDY
WILSON AUSTIN, INC., a Texas corporation (“Purchaser”).

 

WI T N E S S E T H:

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Contract dated September 8, 2009 (the “Contract”) pertaining to the purchase and
sale of that certain real property located in Dallas County, Texas more
particularly described on Exhibit A attached thereto and commonly known as the
Covington Pointe Apartments (the “Property”);

WHEREAS, the parties desire to extend the Feasibility Period for a period of 6
days to October 14, 2009; and

WHEREAS, the parties intend to modify the Contract to reflect the foregoing, as
more particularly set forth hereinafter.

AM E N D M E N T

NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN THE CONTRACT. 


2.                  FEASIBILITY PERIOD.  THE FIRST SENTENCE OF SECTION 3.1 OF
THE CONTRACT IS HEREBY AMENDED TO PROVIDE THAT THE FEASIBILITY PERIOD SHALL RUN
FOR A PERIOD OF 36 DAYS FROM THE EFFECTIVE DATE RATHER THAN FOR A PERIOD OF 30
DAYS FROM THE EFFECTIVE DATE.


3.                  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY THAT EACH
PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE EXECUTED BY MORE
THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE COUNTERPART.


4.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
OTHER TERMS AND CONDITIONS OF THE CONTRACT, AS PREVIOUSLY AMENDED, SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


5.                  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Amendment as of the date
first set forth above.

Seller:


AIMCO COVINGTON POINTE, L.P.,

a Delaware limited partnership

 

By:       DAVIDSON GP, L.L.C.,

a South Carolina limited liability company,

its general partner

 

By:       DAVIDSON INCOME REAL ESTATE, L.P.,

a Delaware limited partnership, its member

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,

a Tennessee corporation,

its managing general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

                                                            Purchaser:

 

KENNEDY WILSON AUSTIN, INC.,

a Texas corporation

 

By:  /s/Stephen A. Pyhrr

                                                            Name:  Stephen A.
Pyhrr

Title:  Senior Managing Director

 

 

 

 